Citation Nr: 0007148	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-20 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of left hemidiaphragm 
paralysis/left phrenic nerve damage resulting from coronary 
bypass graft surgery at a VA hospital in July 1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1973 to 
February 1975.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which, in effect, denied benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability consisting of 
left hemidiaphragm paralysis/left phrenic nerve damage 
resulting from coronary bypass graft surgery at a VA hospital 
in July 1993, on the grounds that the claim was not well 
grounded.  It should be pointed out that although said claim 
was incorrectly stated by the RO in that rating decision as 
involving "service connection" benefits (the provisions of 
38 U.S.C.A. § 1151 provide benefits, under certain 
circumstances specified in the law, for compensation to be 
paid as if service connection were in effect), in subsequent 
written statements from appellant and his representative and 
at a December 1999 in-person "Travel Board" hearing held 
before the undersigned Board Member, the appellate issue was 
clarified as limited to benefits under the provisions of 38 
U.S.C.A. § 1151.  

Consequently, the Board construes the issue on appeal as 
limited to said § 1151 benefits issue delineated on the title 
page of this decision.  Since the Board in its decision 
herein has determined that said § 1151 benefits claim is 
well-grounded, additional development of the case is 
required, as will be explained in detail in the REMAND 
section below.  


FINDINGS OF FACT

1.  Prior to the July 23, 1993 VA coronary bypass graft 
surgery in question, chest x-rays did not reveal any left 
hemidiaphragm elevation.  The operative record indicates that 
during that July 23, 1993 VA coronary bypass graft surgery, 
which included dissection of the left internal mammary artery 
for utilization as a graft, no phrenic nerve damage or 
hemidiaphragm abnormality was recorded.  VA clinical records 
revealed left pleural effusion the day after surgery and left 
lower lobe atelactasis days later; and antibiotic therapy was 
implemented.  In mid-August 1993, a VA chest x-ray study was 
interpreted as showing left hemidiaphragm elevation.  He 
underwent a subsequent coronary bypass graft operation at a 
private hospital in April 1994, after an anterior myocardial 
infarction.  

2.  The examiner, who conducted a February 1998 VA 
examination, opined that appellant had "a documented history 
of a left phrenic nerve paralysis secondary to his surgery 
with difficulty with shortness of breath.  This is a 
traumatic nerve injury, approximately five years old."  
Subsequent private medical opinions of record state that 
phrenic nerve damage is a rare, known complication of 
coronary bypass graft surgery; and that if it had occurred, 
it would have occurred during appellant's initial coronary 
bypass graft surgery when the left internal mammary artery 
was dissected from the mediastinum.  It was also medically 
stated that appellant has suffered phrenic nerve damage.  

3.  Assuming the credibility of the evidence solely for 
purposes of determining whether the claim is well grounded, 
appellant has shown, by competent evidence, that he may have 
additional disability consisting of left hemidiaphragm 
paralysis/left phrenic nerve damage resulting from coronary 
bypass graft surgery at a VA hospital in July 1993.  However, 
there are no recent chest x-ray studies or other diagnostic 
tests of record actually confirming permanent left 
hemidiaphragm elevation/left phrenic nerve damage.  


CONCLUSION OF LAW

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of left 
hemidiaphragm paralysis/left phrenic nerve damage resulting 
from coronary bypass graft surgery at a VA hospital in July 
1993 is well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991); 38 C.F.R. § 3.358(a)-(c) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this appeal 
is whether appellant has presented evidence sufficient to 
render his § 1151 benefits claim well grounded.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that, under 38 U.S.C. § 5107(a), the VA has a duty to assist 
only those claimants who have established well grounded 
claims.  More recently, the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  

It should be pointed out that since the appellant's § 1151 
benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).  The amended § 1151 precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  However, the pre-amendment 
"strict liability" version of § 1151, which applies in the 
instant case, provides, in relevant part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...and 
such injury or aggravation results in additional 
disability to...such veteran, disability...compensation 
under this chapter...shall be awarded in the same 
manner as if such disability, aggravation,...were 
service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the Court in Gardner v. Derwinski, 1 Vet.App. 584 (1991).  
That decision was affirmed by both the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

The evidentiary record reveals that prior to the July 23, 
1993 VA coronary bypass graft surgery in question, chest x-
rays did not reveal any left hemidiaphragm elevation.  The 
operative record indicates that during that July 23, 1993 VA 
coronary bypass graft surgery, the left internal mammary 
artery was dissected and utilized as a graft.  No phrenic 
nerve damage or hemidiaphragm abnormality was then recorded.  
VA clinical records revealed left pleural effusion the day 
after surgery and left lower lobe atelactasis days later; and 
antibiotic therapy was implemented.  In mid-August 1993, a VA 
chest x-ray study was interpreted as showing left 
hemidiaphragm elevation.  Left diaphragm palsy was 
subsequently diagnosed.  On February 1998 VA examination, the 
examiner opined that appellant had "a documented history of 
a left phrenic nerve paralysis secondary to his surgery....  
This is a traumatic nerve injury, approximately five years 
old."  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, an appellant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment,...; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460 (1999).  

Assuming the credibility of the evidence solely for purposes 
of determining whether the claim is well grounded, it appears 
that the examiner who conducted said February 1998 VA 
examination has indicated that appellant may have additional 
disability consisting of left phrenic nerve damage resulting 
from coronary bypass graft surgery approximately five years 
earlier, i.e., performed at a VA hospital in July 1993.  
Parenthetically, it is unclear from the examination report 
whether the examiner specifically examined appellant's 
respiratory system; and he equivocated to some extent in 
stating that appellant has a "documented history" of 
traumatic nerve damage, not that traumatic nerve damage was 
actually clinically present on that examination.  However, in 
a subsequent January 1999 written statement, Jeffrey S. 
Dennis, M.D., stated that appellant "has suffered phrenic 
nerve damage" (although actual clinical records from Dr. 
Dennis were thereafter sought by the RO, but such records 
were reported not to exist).  

In addition to that recent statement from Dr. Dennis, a 
January 1999 written statement from Robert E. Cline, M.D., is 
of record.  Such private medical evidence explained that 
phrenic nerve damage is a rare, known complication of 
coronary bypass graft surgery; and that if it had occurred, 
it would have been during appellant's initial coronary bypass 
graft surgery, when the left internal mammary artery was 
dissected from the mediastinum.  In other words, such 
evidence (assuming the credibility of the evidence solely for 
purposes of determining whether the claim is well grounded) 
indicates that any phrenic nerve damage would not be a 
certain, or near certain, risk of coronary artery bypass 
surgery.  It should be pointed out from a historical 
standpoint that, in response to a request by the Secretary of 
the VA for an opinion as to the full extent to which benefits 
were authorized under the Supreme Court's Gardner decision, a 
January 20, 1995, memorandum opinion from the Office of the 
Attorney General of the United States advised that as to 
required "causal connection", the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded... and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third exclusion... 
unlike the first two, does not turn on 
the absence of a causal link between VA 
treatment and the injury in question.  
Rather, it seems to be premised on some 
theory of consent...What the 
Court...appears to have in mind...is not 
a naturally termed..."risk" at all, but 
rather the certainty or near-certainty 
that an intended consequence of 
consensual conduct will materialize.

In conclusion, assuming the credibility of the evidence 
solely for purposes of determining whether the claim is well 
grounded, appellant has shown, by competent evidence, that he 
may have additional disability consisting of left 
hemidiaphragm paralysis/left phrenic nerve damage resulting 
from coronary bypass graft surgery at a VA hospital in July 
1993.  Thus, the § 1151 benefits claim is well grounded.  38 
U.S.C.A. §§ 1151, 5107(a); 38 C.F.R. § 3.358(a)-(c).  
Additional development of the § 1151 benefits claim on the 
merits will be discussed in the REMAND section below.  


ORDER

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of left 
hemidiaphragm paralysis/left phrenic nerve damage resulting 
from coronary bypass graft surgery at a VA hospital in July 
1993 is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability consisting of 
left hemidiaphragm paralysis/left phrenic nerve damage 
resulting from coronary bypass graft surgery at a VA hospital 
in July 1993 is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

On December 1997 VA examination, the examiner stated that 
although appellant could have sustained phrenic nerve damage 
from either a severed or bruised nerve, generally a severed 
phrenic nerve does not usually cause significant functional 
lung impairment; that it was not possible for the examiner to 
determine whether that nerve had been severed based on the 
information provided; and that in order to adequately 
determine said matter, current pulmonary function test with 
lung volumes, a chest x-ray study, and a complete medical 
history and physical examination, should be accomplished.  
Although a February 1998 VA examination was conducted and a 
medical history was recorded of left lung abnormality since 
coronary bypass graft surgery, no specific findings with 
respect to the lungs were recorded in that examination 
report.  The examiner opined that appellant had "a 
documented history of a left phrenic nerve paralysis 
secondary to his surgery....  This is a traumatic nerve injury, 
approximately five years old.  There is no likelihood of 
spontaneous restitution of function...."  A February 1998 VA 
pulmonary function test with lung volumes was conducted as 
part of said examination.  The results were interpreted as 
showing mild restrictive ventilatory defect; and it was noted 
that appellant was a smoker and should discontinue smoking to 
avoid further lung damage.  Significantly, that pulmonary 
function test report stated that "[i]f suspicion for left 
hemidiaphragm paralysis, recommend chest x-ray and reschedule 
for [']Sniff['] test under fluoroscopy to evaluate for 
diaphragmatic movement."  However, it does not appear from 
the record that a chest x-ray with fluoroscopy was thereafter 
conducted as recommended.  

Additionally, in a January 1999 written private medical 
statement, Dr. Cline opined that if the phrenic nerve had 
been injured, it would have occurred during the initial 
coronary artery bypass graft surgery when the left internal 
mammary artery was dissected from the mediastinum; not during 
the second coronary artery bypass graft surgery in April 1994 
since according to his personal recollection as surgeon, that 
second surgery did not involve left mediastinal area 
dissection.  During a recent December 1999 in-person "Travel 
Board" hearing, appellant submitted private chest x-rays 
dated in late 1993, 1994, 1995, and March 1997.  However, the 
clinical significance, if any, of said chest x-rays is 
unclear, since no medical interpretation of these x-rays is 
of record.  

Since there are no recent chest x-ray studies or other 
diagnostic tests of record actually confirming permanent left 
hemidiaphragm elevation/left phrenic nerve damage, an 
appropriate VA examination, such as by a pulmonologist, with 
all indicated tests and studies, should be arranged by the 
RO, in order to determine, after review of the entire claims 
folders, whether appellant currently has permanent left 
hemidiaphragm elevation/left phrenic nerve damage, and if so, 
the etiology of any respiratory disability.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange an appropriate 
VA examination, such as by a 
pulmonologist, to determine whether 
appellant currently has permanent left 
hemidiaphragm elevation/left phrenic 
nerve damage, and if so, the etiology of 
any respiratory disability.  The entire 
claims folders should be reviewed by the 
examiner prior to examination.  All 
indicated tests and studies should be 
performed, such as a chest x-ray under 
fluoroscopy with sniff test and a 
pulmonary function test, to evaluate for 
diaphragmatic movement.  If permanent 
left hemidiaphragm elevation/left phrenic 
nerve damage is currently manifested, an 
opinion should be rendered as to the 
etiology of said condition (i.e., what is 
the likelihood that said condition is 
related to the July 23, 1993 VA coronary 
bypass graft surgery in question versus 
other causes?).  If permanent left 
hemidiaphragm elevation/left phrenic 
nerve damage is currently manifested, any 
disabling residuals of that condition 
should be described in detail.  However, 
if permanent left hemidiaphragm 
elevation/left phrenic nerve damage is 
not currently manifested, this should be 
expressly recorded in the examination 
report.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional 
disability consisting of left 
hemidiaphragm paralysis/left phrenic 
nerve damage resulting from coronary 
bypass graft surgery at a VA hospital in 
July 1993, under the pre-amendment 
version of § 1151.  

To the extent the benefit sought is not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellate until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Steven L. Keller
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




